Exhibit 99.1 INDEX Page Pro-Forma Financial Statements of Concierge Technologies, Inc. and Subsidiaries Pro-Forma Consolidated Balance Sheet for the year ended June 30, 2014 F-2 Pro-Forma Consolidated Balance Sheet as of December 31, 2014 F-3 Pro-Forma Statement of Operations for the year ended June 30, 2014 F-4 Pro-Forma Statement of Operations for the three and six month periods ended December 31, 2014 F-5 Notes to unaudited Pro-Forma Financial Statements F-6 F-1 PRO FORMA FINANCIAL STATEMENTS Below is the pro-forma financial information as of the last balance sheet date of December 31, 2014 and reflect the historical and adjusted results of operations for the fiscal year ended June 30, 2014, the 3-month period ended September 30, 2014 and the 6-month period ended December 31, 2014. CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES PROFORMA CONSOLIDATED BALANCE SHEET (UNAUDITED) As of June 30, 2014 Historical Adjustments Pro Forma ASSETS CURRENT ASSETS: Cash & cash equivalents $ $ ) $ Accounts receivable, net allowance for doubtful accounts of $25,186 ) - Due from related party ) - Inventory, net ) - Other current assets ) - Total current assets ) Security deposits ) - Property and equipment, net ) - Total assets $ $ ) $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ ) $ Advance from customers ) - Notes payable - related parties ) Notes payable ) - Convertible Debenture, net - Related party convertible debenture, net - Total liabilities ) STOCKHOLDERS' DEFICIT Preferred stock, 50,000,000 authorized par $0.001 Series A: 206,186 shares issued and outstanding at June 30, 2014 - Series B: 9,498,409 shares issued and outstanding at June 30, 2014 - Common stock, $0.001 par value; 900,000,000 shares authorized; 172,337,841 shares issued and outstanding at at June 30, 2014 ) Additional paid-in capital ) Accumulated deficit ) ) Total ) ) Total liabilities and Stockholders' deficit $ $ ) $ See accompanying notes F-2 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES PROFORMA CONSOLIDATED BALANCE SHEET (UNAUDITED) As of December 31, 2014 Historical Adjustments Pro Forma ASSETS CURRENT ASSETS: Cash & cash equivalents $ $ ) $ Accounts receivable, net allowance for doubtful accounts of $25,186 ) - Due from related party ) - Inventory, net ) - Other current assets ) - Total current assets ) Security deposits ) - Property and equipment, net ) - Total assets $ $ ) $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ ) $ Advance from customers ) - Notes payable - related parties - Notes payable ) Convertible Debenture, net - Derivative Liability - Related party convertible debenture, net - Total liabilities ) STOCKHOLDERS' DEFICIT Preferred stock, 50,000,000 authorized par $0.001 Series A: 206,186 shares issued and outstanding at December 31, 2014 and June 30, 2014 - Series B: 5,092,045 shares issued and outstanding at December 31, 2014 and 9,498,409 June 30, 2014 - Common stock, $0.001 par value; 900,000,000 shares authorized; 270,235,368 shares issued and outstanding at December 31, 2014 and 240,337,841 shares issued and outstanding at at June 30, 2014 ) Additional paid-in capital ) Accumulated deficit ) ) Total ) ) Total liabilities and Stockholders' deficit $ $ ) $ See accompanying notes F-3 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES PRO FORMA STATEMENT OF OPERATIONS (UNAUDITED) For the year ended June 30, 2014 Historical Adjustments Pro Forma Net revenue $ $ ) $ Cost of revenue ) Gross profit ) Operating expense General & administrative expense ) Operating Loss ) ) Other income (expense) Other income ) - Interest expense ) ) Beneficial conversion feature expense - Total other income (expense) ) ) Loss from continuing operations before income taxes ) ) Provision of income taxes ) - Proforma Loss from Continuing Operations ) ) Gain from disposal of subsidiary - Pro forma net gain (loss) $ ) $ $ ) Pro forma Weighted average shares of common stock * Basic & Diluted Pro forma net loss per common share Basic & Diluted $ ) $ ) * Weighted average number of shares used to compute basic and diluted loss per share is the same as the effect of dilutive securities are anti dilutive See accompanying notes F-4 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES PRO FORMA STATEMENT OF OPERATIONS (UNAUDITED) For the three months period ended December 31, 2014 For the six months period ended December 31, 2014 Historical Adjustments Pro Forma Historical Adjustments Pro Forma Net revenue $ $ ) $ $ $ ) $ Cost of revenue ) ) Gross profit ) ) Operating expense General & administrative expense ) ) Operating Loss ) ) ) Other income (expense) Other income ) - ) - Interest expense ) Beneficial conversion feature expense ) - ) ) - ) Total other income (expense) Loss from continuing operations before income taxes ) Provision of income taxes - - - ) - Proforma Loss from Continuing Operations ) Gain from disposal of subsidiary - - Pro forma net gain (loss) $ ) $ $ $ ) $ $ Pro forma Weighted average shares of common stock * Basic & Diluted Pro forma net loss per common share Basic & Diluted $ ) $ $ ) $ * Weighted average number of shares used to compute basic and diluted loss per share is the same as the effect of dilutive securities are anti dilutive See accompanying notes F-5 Concierge Technologies, Inc. and Subsidiaries Notes to Unaudited Pro-Forma Financial Statements Basis of Presentation The accompanying pro-forma financial information has been prepared as of the last balance sheet date of December 31, 2014 and reflect the historical and adjusted results of operations for the fiscal year ended June 30, 2014, the 3-month period ended September 30, 2014 and the 6-month period ended December 31, 2014. The gain of $236,218 realized in the divestiture of Wireless Village, Inc. dba Janus Cam (“Janus Cam”) is attributed to the market value of the shares being redeemed minus the forgiveness of intercompany debt plus the excess of Janus Cam liabilities over their assets. Janus Cam's net operating loss of $64,789 for the 6-month period ending December 31, 2014 is not included in the calculation of the gain but appears separately as an adjustment to the proforma loss for continuing operations on the Pro Forma Statement of Operations. The Company has retained a certain segment of the Janus Cam business through a product distribution agreement that currently has application to one specific customer. The sales revenues and cost of goods sold are measurable for this specific customer and have been included in the Proforma Statement of Operations for the continuing business of the Company. We are providing this information to aid you in your analysis of the financial aspects of the disposition. The unaudited pro forma condensed combined financial statements described above should be read in conjunction with the historical financial statements of the Company and subsidiary (Janus Cam) and the related notes thereto. F-6
